Per Curiam


Order

The Court having considered and granted the petition for writ of certiorari, limited to the first issue, in the above captioned case, it is this 4th day of November, 1983
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case remanded to that Court for consideration in light of Radovsky v. State, 296 Md. 386, 464 A.2d 239 (1983) and the additional arguments on the issue presented by the State.